Citation Nr: 1701009	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-27 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

 Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran served on active duty from March 1945 to October 1946.  The Veteran died in January 2008.  The appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In August 2014, the Board remanded the claim for additional development.  

In May 2013, the appellant was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (b) (West 2014).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The record reflects that the Veteran died in January 2008.

2.  The Veteran's death certificate lists the immediate cause of death as cardiorespiratory failure, and the underlying causes of death as congestive heart failure, and diabetes mellitus type 2.  

3.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 100 percent disabling.

4.  The Veteran's cause of death is not related to his service, or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues, in essence, that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or contributed to his death, and that statements from E.B.T., M.D., warrant a grant of the claim.  During a hearing at the RO, held in May 2013, the appellant testified that she met the Veteran in 1960, and that the Veteran had to be medicated and constantly monitored.  

The appellant has submitted several articles which indicate that PTSD can cause or aggravate coronary heart disease.

In July 2008, the RO denied a claim for service connection for the cause of the Veteran's death.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105 (c) (West 2014). 

In April 2009, the appellant applied to reopen the claim.  In June 2009, the RO denied the claim based on the same evidence that was considered at the time of the previous final denial.  After considering additional evidence which was submitted after the RO's June 2009 decision, the RO again denied the claim in August 2009.

The appellant appealed, and in August 2014, the Board reopened and remanded the claim.  

In order to grant service connection for the cause of the veteran's death, pertinent regulations require a showing that either the fatal disease was incurred in or aggravated by service or, in some instances, was manifest to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In the absence of such evidence, the regulations require a showing that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.310 (a), 3.312 (2016). 

With respect to the principal cause of death, VA regulations provide that a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312 (b) (2016). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (2016).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of the veteran's health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.  
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a); and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303 (b) does not require proof of the medical nexus.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2016).

The Veteran's service treatment records, are not of record, and may have been destroyed in the 1973 fire at the National Personnel Records Center.

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1995 and 2008.  This evidence shows that the Veteran had a medical history that included PTSD, coronary artery disease, hypertension, diabetes mellitus, a seizure disorder, dementia, two myocardial infarctions, and two cerebrovascular accidents. 

The Veteran's certificate of death shows that the Veteran died in January 2008.  The immediate cause of death was cardiorespiratory failure and the underlying causes of death were listed as congestive heart failure, and diabetes mellitus type 2. 

At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 100 percent disabling; the 100 percent rating was in effect from September 10, 2002.  The Veteran had also been granted special monthly compensation based on the need for aid and attendance. 

VA reports, and dated between 2006 and January 2008, show treatment for heart and psychiatric symptoms, and note continuing management of PTSD and dementia.  Reports, dated in December 2007, note that he has PTSD and was "delusional about terrorists in his backyard."  He was noted to be residing in ECRC (extended care and rehabilitation care) for long-term maintenance care, and to have required acute-care hospitalization for exacerbation of congestive heart failure and pneumonia.  These reports note recurrent CHF with end-stage cardiac disease, and bilateral pneumonia, resolved.  A January 2008 VA report notes that the Veteran's dementia is the primary diagnosis for which nursing home care is required, and that he was having significant depression for which he was provided with Sertraline daily, and that he had multiple additional medical comorbidities.  

Records from the Lincoln Nursing Center, dated in January 2008, note that the Veteran was admitted for congestive heart failure resulting in deconditioning, with diagnoses that included PTSD, dementia, coronary artery disease, diabetes mellitus, type 2, congestive heart failure, anemia, chronic renal insufficiency, dysphagia, and ischemic cardiomyopathy.  He was noted to have an ejection fraction of 10 to 15 percent. 

A VA opinion, dated in July 2011, shows that a nurse practitioner indicated that the Veteran's claims file had been reviewed.  She concluded that the Veteran's PTSD did not cause the Veteran's cardiorespiratory failure, congestive heart failure, or diabetes mellitus, type 2, nor did it contribute substantially or materially to his death.  She explained that no evidence was found to support PTSD as the cause of the Veteran's death.  She stated that the submitted articles had been reviewed, but that the Veteran's death certificate does not indicate that he died due to coronary heart disease.   

Statements from E.B.T., M.D., dated in May 2009, and April 2013, show that he states, "It is my impression that [the Veteran] died from a heart attack induced by post traumatic stress disorder."  

In August 2014, the Board remanded the claim.  The Board directed that an attempt be made to obtain any outstanding medical records, followed by obtaining an etiological opinion.

A VA opinion, dated in October 2015, shows that a VA physician (Dr. M) indicated that the Veteran's claims file had been reviewed, along with articles submitted by the appellant newly-obtained records from the Lincoln Nursing Center, and VA records dated after 2005.  Dr. M concluded that it is less likely as not that the Veteran's service-connected PTSD caused, or contributed substantially and materially, to his death.  She explained the following: the Veteran's cause of death was cardiorespiratory failure, due to congestive heart failure and DM II (diabetes mellitus, type 2).  There is no documentation of PTSD as the cause of death, or in any place in the death certificate.  Contrary to the statements of Dr. E.B.T., acute coronary disease was not mentioned as the cause of death in the death certificate.  The Veteran had chronic congestive heart failure as a consequence of ischemic cardiomyopathy.  The immediate relationship of a link between PTSD and CAD (coronary artery disease) is unlikely.  For example, the Veteran did not have a heart attack in the setting of a stressful situation as the cause of death.  Although numerous articles have attempted to prove that PTSD can cause CAD, this is still not proven.  Multiple studies reviewed, including the ones submitted by the appellant, conclude that it is possible that PTSD can play a role in the development of CAD, and can increase the risk, they have not concluded that PTSD causes CAD.  These are two different points.  It is unlikely that PTSD caused his CAD, as he had many other etiological factors in his medical history, which included diabetes mellitus and a history of tobacco use (20 pack-year).  The Veteran was diagnosed with CAD in 1998, at which time the onset of CHF (congestive heart failure) is also documented.  Although it possible that PTSD increases the risk of CAD, it would be speculative to conclude that it causes CAD by current research, and causation is unlikely in this Veteran.  It is unlikely that PTSD caused or contributed substantially to the Veteran's cause of death.  

The Board finds that the claim must be denied.  At the time of his death, the Veteran was 84 years old, with a complex medical history that included PTSD, coronary artery disease with implantation of a pacemaker, hypertension, diabetes mellitus, a seizure disorder, dementia, two myocardial infarctions, and two cerebrovascular accidents.  In particular, the Board finds that the October 2015 VA opinion is highly probative evidence against the claim.  The VA physician's opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Moreover, while the Board has also considered whether any language in the opinion would support the claim based on the theory that PTAS "aided or lent assistance to the production of death," the examiner stated only that it is possible that PTSD increased the risk of CAD, and she did not say that it did so with respect to the Veteran, noting instead that it was "unlikely in this specific veteran."  Although it has been afforded reduced probative value, see Board's August 2014 remand, the Board notes that the July 2011 VA opinion also weighs against the claim.  The Board therefore finds that the preponderance of the evidence is against the claim, and the claim must be denied.

In reaching this decision, the Board has considered the opinions of Dr. E.B.T.  However, these opinions are one sentence long, and are identical.  They are not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable history, and they are unaccompanied by any sort of explanation, or citation to clinical findings.  Id.  These articles were reviewed by the October 2015 VA examiner, and found not to be persuasive.  These opinions have been presented as the opinions of Dr. E.B.T.  See e.g., appellant's representative's statements, dated in June 2010, July 2011, and November 2015.  However, both opinions contain two signatures, one apparently for Dr. E.B.T., and another signature that is illegible and unexplained.  Given that a September 2015 notation from one of the employees in Dr. E.B.T.'s office states that Dr. E.B.T. has been deceased for a period of 8 years, this raises questions as to the origin and authenticity of these opinions.  Accordingly, the claim must be denied.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has considered the articles submitted by the appellant.  However, these articles are not competent and probative medical evidence, as they are generic literature which do not discuss the facts reasonably approximating, and relevant to, the Veteran's claim, to include his aforementioned medical history.  There is nothing in these articles which provides a reasonable basis to warrant a grant of the claim.  In addition, these articles were reviewed by the October 2015 VA examiner, and found not to be persuasive.  Therefore these articles do not provide a sufficient basis to find that there is a causal relationship between the Veteran's service-connected PTSD and his cause of death.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The appellant clearly believes that service connection is warranted as due to the Veteran's service-connected PTSD.  As a lay person the appellant is competent to report what comes to her through her senses, such as observing the Veteran's psychiatric complaints.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, her lay statements and testimony have been reviewed and considered.  However, the appellant lacks the medical training and expertise to provide a complex medical opinion as to the primary, and any contributing causes, of her husband's death.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's PTSD and his cause of death.  The most probative evidence of record does not show that the Veteran's PTSD caused or contributed substantially or materially to cause death.  Service connection for cause of the Veteran's death must be denied.

In conclusion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107 (b).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102  (2016).

Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the appellant has not identified any such records, and it appears that all pertinent records have been obtained.  An etiological opinion has been obtained.  The Board has also considered the appellant's representative's argument that it was inappropriate for the Board to have obtained a VA opinion, given that a positive nexus opinion had been submitted.  Citing Mariano v. Principi, 17 Vet. App. 305 (2003).  However, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court indicated the Board may seek further evidentiary development even if a veteran has presented favorable, uncontroverted medical evidence if the favorable evidence, along with the other evidence of record, is not sufficient to allow the Board to make a fully informed decision.  Douglas, 23 Vet. App. at 26.  In this case, the opinions of Dr. E.B.T. have been discussed.  They are identical, one-sentence long opinions and they contain a number of deficiencies.  The Board therefore concluded that they were insufficient basis upon which the Board could make a fully informed decision.  Id.  

In August 2014, the Board remanded this claim.  The Board directed that the appellant be requested to identify all treatment for the Veteran after 2005, and that the Veteran's treatment reports be obtained from the Lincoln Nursing Center, the Asheville Mental Health Clinic, Dr. E.B.T., and any other health care provider identified by the appellant.  In September 2015, VA was informed that Dr. E.B.T. has been deceased for 8 years and that no records are available.  Additional VA records have been obtained.  The Board further directed that an etiological opinion be obtained as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's service-connected PTSD caused the Veteran's death, or whether it contributed substantially or materially to cause the Veteran's death.  In October 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


